     Case 2:20-cv-03873-RGK-AGR Document 12 Filed 08/10/20 Page 1 of 2 Page ID #:398



 1 NICOLA T. HANNA
   United States Attorney
 2 THOMAS D. COKER
   Assistant United States Attorney                                JS-6
 3 Chief, Tax Division
   NAJAH J. SHARIFF (Cal. Bar No. 201216)
 4 Assistant United States Attorney
         Room 7211 Federal Building
 5       300 N. Los Angeles Street
         Los Angeles, California 90012
 6       Telephone: (213) 894-2534
         Facsimile: (213) 894-0115
 7       E-mail:      Najah.Shariff@usdoj.gov
 8 Attorneys for the United States of America
 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
13                                              Case No. 2:20-cv-03873-RGK-AGR
      WESTERN PROGRESSIVE, LLC
14
            Plaintiff,
15                                              [Proposed] Final Judgment and Order of
                   v.                           Distribution
16
       UNITED STATES OF AMERICA,
17
            Defendant.
18
19
20          Having considered the Stipulation for Entry of Final Judgment and Order of
21 Distribution of the surplus proceeds resulting from the non-judicial sale of real property
                     th
22 located at 5468 10 Avenue, in Los Angeles, California, entered between Western
23 Progressive, LLC, Plaintiff, the United States of America, Defendant, Doris Mae
24 Tinson, and Julianna Gin, the Stipulation filed at Docket No. 11 is APPROVED.
25          Based on the Stipulation, IT IS ORDERED THAT:
26          A.     The interpleader funds in the amount of $152,358.85 being held in the
27 client trust account of counsel for Western Progressive shall be distributed as follows:
28                 a.    To the United States of America: $33,342.64.
     Case 2:20-cv-03873-RGK-AGR Document 12 Filed 08/10/20 Page 2 of 2 Page ID #:399



 1                b.    To Doris Mae Tinson: $76,179.43.
 2                c.    To Juliana Gin: $42,836.79.
 3          B.    The payments shall be made as follows:
 4                a.    Regarding the claim of the United States of America, the check shall
 5                      be made payable to the “United States Treasury” and mailed to
 6                      Najah J. Shariff, Assistant United States Attorney, United States
 7                      Attorney’s Office, 300 N. Los Angeles Street, Suite 7211, Los
 8                      Angeles, California 90012.
 9                b.    Regarding the claim of Doris Mae Tinson, the check shall be made
10                      payable to “Doris Mae Tinson” and mailed to Consumer Defense
11                      Law Group, P.C., attn: Tony Cara, 2973 Harbor Blvd., Suite 594, in
12                      Costa Mesa, CA 92626.
13                c.    Regarding the claim of Julianna Gin, the check shall be made
14                      payable to “Julianna Gin” and mailed to Law Offices of Bennett A.
15                      Rheingold, 3424 Carson Street, Suite 500, Torrance, CA 90503
16                      (One West Bank/City National Building).
17          C. This order constitutes the final judgment of the Court.
18
19          IT IS SO ORDERED.
20
            DATE: August 10, 2020                    ____________________________
21
                                                     R. GARY KLAUSNER
22                                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                 2
